                Case 20-10611-BLS              Doc 107-2        Filed 09/21/21         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------- x
In re:                                                            : Chapter 15
                                                                  :
SPECTRA PREMIUM INDUSTRIES INC., et al.,1                         : Case No. 20-10611 (BLS)
                                                                  : (Jointly Administered)
                 Debtors in a Foreign Proceeding.                 :
----------------------------------------------------------------- x D.I. ___

    ORDER GRANTING MOTION OF THE FOREIGN REPRESENTATIVE TO FILE
             UNDER SEAL THE ASSET PURCHASE AGREEMENT

         Upon the Motion of the Foreign Representative to File Under Seal Foreign

Representative’s Motion for an Order (I) Enforcing (A) Canadian Court Order Approving Sale

of Debtors’ Assets and (B) Canadian Court Order Approving Assumption and Assignment of

Certain Contracts to Purchaser, (II) Approving Sale of Debtors’ Assets, Including Assumption

and Assignment of Certain Contracts to Purchase, and (III) Granting Related Relief (the

“Motion”);2 and the Court having jurisdiction over this matter; and it appearing that sufficient

notice of the Motion has been given under the circumstances; and it appearing that the relief

requested by the Motion is necessary and appropriate; and sufficient cause appearing therefor; it

is hereby:

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Motion is GRANTED.




1
         The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s federal identification
number, are: Spectra Premium Industries Inc. (4016); Spectra Premium Holdings (USA) Corp. (7133); Spectra
Premium (USA) Corp. (9447); and Spectra Premium Properties (USA) Corp. (7618). The registered office of
Spectra Premium Industries Inc., the Debtors’ ultimate corporate parent company, is located at 1 Place Ville Marie
in Montréal, Québec, Canada, H3B 4M4, Suite 4000. The Debtors are collectively managed from the Spectra
Group’s corporate headquarters in Boucherville, Québec, Canada.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.


{1280.001-W0065919.2}
                Case 20-10611-BLS       Doc 107-2     Filed 09/21/21    Page 2 of 2



         2.       Pursuant to Bankruptcy Code Section 107(b), Bankruptcy Rule 9018, Local Rule

9018-1, the Foreign Representative is authorized to file the Asset Purchase Agreement under

seal.

         3.       The Asset Purchase Agreement shall not be made available to anyone except for

(a) the Court, (b) the Office of the United State the Trustee; (c) the Secured Lenders, and (d) any

creditor who executes a non-disclosure agreement in a form satisfactory to the Foreign

Representative.

         4.       The Court shall retain jurisdiction with respect to all matters arising from or

related to implementation or interpretation of this Order.

Dated:                       , 2021
         Wilmington, Delaware

                                                ________________________________
                                                The Honorable Brendan L. Shannon
                                                United States Bankruptcy Judge




{1280.001-W0065919.2}                            2
